05/27/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 20-0278


                                       OP 20-0278

                                                                     FILED
 ALEXANDER TORPPE,
                                                                    MAY 2 6 2020
              Petitioner,                                        Bowen Greenwood
                                                               Clerk of Suprerne Court
                                                                  State of Montana

       v.
                                                                    ORDER
 MONTANA ELEVENTH JUDICIAL
 DISTRICT COURT,HON. HEIDI J.
 ULBRICHT,Presiding Judge,

              Respondent.


      Petitioner Alexander Kim Torppe seeks a writ of supervisory control directing the
Eleventh Judicial District Court, Flathead County, to stay that court's order authorizing a
psychological exam of Torppe in its Cause No.DC-17-645(C). Torppe maintains that the
court erred in permitting this examination.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Jud. Dist. Ct., 2011 MT
182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted). Consistent with Rule 14(3), it
is the Court's practice to refrain from exercising supervisory control when the petitioner
has an adequate remedy of appeal. E.g., Buckles v. Seventh Jud. Dist. Ct., No. OP 16-0517,
386 Mont. 393, 386 P.3d 545 (table)(Oct. 18, 2016); Lichte v. Mont. Eighteenth Jud. Dist.
Ct., No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table)(Aug. 24,2016).
      Torppe alleges there is no adequate remedy on appeal but fails to explain why this
issue cannot be adequately addressed on appeal. A conclusory statement that an appeal
does not provide an adequate remedy does not provide a basis for a writ of supervisory
control. Furthermore, while Torppe contends the District Court erred as a matter of law,
he does not argue that such mistake is causing a gross injustice, nor does he argue
constitutional issues of state-wide importance are involved or that the District Court
granted or denied a motion to substitute a judge. He thus has not met the threshold
requirements for consideration of a petition for writ of supervisory control under M. R.
App.P. 14(3).
       Therefore,
      IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eleventh Judicial District Court, Flathead County,
Cause No. DC-17-645(C), and the Honorable Heidi J. Ulbricht, presiding.
                   41,         1-1
      DATED this-4. day of            2020.




                                                              Chief Justice




                                            2